ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant again reiterates his objection and claimed exception to the testimony of Mr. Ragan relative to the dangerous character of the pocket-knife used by appellant in causing the death of Monroe Felder. He contends that he excepted to the action of the trial court in allowing such testimony to be presented to the jury. We find from his accepted bill in the court’s qualification thereto that he took no exception to the ruling complained of. It is also abundantly proven that appellant, with» a knife, struck the deceased and made two gaping wounds in his chest, which soon resulted in death.
We think the original opinion correctly disposed of the single bill of exceptions in the record, as well as the whole case.
The motion is overruled.